 

 

 

 

Exhibit 10.1

VOTING
AGREEMENT

CONTRATO
DE COMPROMISOS RELATIVOS AL VOTO

In New York, on 6 June 2010,

En Nueva York, a 6 de junio de 2010,

PARTIES

LAS PARTES

I.            TALECRIS BIOTHERAPEUTICS HOLDINGS CORP. (“Talecris”), a Delaware
company, with registered address at 1209 Orange Street, New Castle County,
Wilmington, Delaware 19801, United States of América; and

I.            TALECRIS BIOTHERAPEUTICS HOLDINGS CORP. (“Talecris”), una sociedad
de Delaware, con domicilio social en 1209 Orange Street, New Castle County,
Wilmington, Delaware 19801, Estados Unidos de América; y

II.          The person identified in Annex 1 (the “Shareholder”).

II.          La persona identificada en el Anexo 1 (el “Accionista”).

Talecris and the Shareholder shall be hereinafter referred to, jointly, as the
“Parties” and, each of them, as a “Party”.

Talecris y el Accionista serán referidos, conjuntamente, como las “Partes” y
cada uno de ellos como una “Parte”.

WHEREAS

EXPONEN

I.          Talecris and GRIFOLS, S.A. (“Grifols”), a Spanish company, with
registered address at Jesús y María, 6, 08022, Barcelona, and Spanish tax
identification number A-58389123, have on this date entered into an agreement
(the “Transaction Agreement”) by virtue of which, subject to the satisfaction of
certain conditions precedent, (A) Grifols shall acquire through a merger of
Talecris with GRIFOLS, INC. (“Grifols US”) the total ordinary share capital of
Talecris and, in exchange, (B) Grifols shall deliver to the holders of shares in
Talecris (i) newly-issued non-voting shares in Grifols (the “Grifols Non-Voting
Shares”) and (ii) a cash consideration (the foregoing transactions, with the
terms set forth for them in the Transaction Agreement, the “Transaction”);

I.            Que Talecris y GRIFOLS, S.A. (“Grifols”), una sociedad española,
con domicilio social en Jesús y María, 6, 08022, Barcelona, y número de
identificación fiscal español A-58389123, han suscrito en esta fecha un contrato
(el “Contrato de Compraventa”) en virtud del cual, una vez se cumplan
determinadas condiciones suspensivas, (A) Grifols adquirirá a través de la
fusión de Talecris con GRIFOLS, INC. (“Grifols US”) la totalidad del capital
social ordinario de Talecris y, como contraprestación, (B) Grifols transmitirá a
los titulares de las acciones de Talecris (i) acciones sin voto de nueva emisión
de Grifols (las “Acciones Sin Voto de Grifols”) y (ii) una contraprestación
dineraria (las anteriores operaciones, con los términos que para ellas se
establecen en el Contrato de Compraventa, la “Operación”);

II.        The issuance and delivery of the Grifols Non-Voting Shares forming
part of the Transaction will require, inter alia: (A) the amendment of Article 6
of the By-laws (estatutos sociales) of Grifols and the inclusion of a new
Article 6 bis in the By-laws (estatutos sociales) of Grifols (all in the terms
set forth in Annex 2) to provide for the issuance and the terms of the Grifols
Non-Voting Shares (together with the adoption of those other resolutions, other
than the Capital Increase required to be passed by the general shareholders
meeting of Grifols under the Transaction Agreement, the “By-laws Amendment”) and
(B) the approval of a capital increase in Grifols through the issuance of
Grifols Non-Voting Shares pursuant to Article 153.1.a) of the Spanish Public
Companies Law (Ley de Sociedades Anónimas) (“LSA”) against a contribution as
established in the Transaction Agreement, and the listing (i) of the Non-Voting
Shares issued in the capital increase in the Spanish Stock Exchanges and the
Spanish Automated Quotation System (Sistema de Interconexión Bursátil Español)
and (ii) of the American Depositary Shares representing the Non-Voting Shares
issued in the capital increase on the NASDAQ Stock Market (the “Capital
Increase”);

II.          Que la emisión y entrega de las Acciones Sin Voto de Grifols que
forma parte de la Operación requerirá, entre otras cosas: (A) la modificación
del artículo 6 de los estatutos sociales de Grifols y la introducción de un
nuevo artículo 6 bis en los estatutos sociales de Grifols (todo ello en los
términos señalados en el Anexo 2) para prever la emisión de las Acciones Sin
Voto de Grifols y establecer los términos de éstas (junto con los otros acuerdos
sociales distintos del Aumento de Capital que deben adoptarse por la junta
general de accionistas de Grifols conforme al Contrato de Compraventa, la
“Modificación Estatutaria”) y (B) que se acuerde el aumento de capital de
Grifols mediante la emisión de Acciones Sin Voto de Grifols conforme al artículo
153.1.a) de la Ley de Sociedades Anónimas (“LSA”) con una contraprestación según
lo establecido en el Contrato de Compraventa, así como la admisión a cotización
(i) de las Acciones Sin Voto que se emitan en ese aumento en las Bolsas de
Valores españolas y en el Sistema de Interconexión Bursátil Español y (ii) de
los American Depositary Shares representativos de las Acciones Sin Voto que se
emitan en ese aumento en el mercado de valores NASDAQ (el “Aumento de Capital”);

III.      The Shareholder represents and warrants to Talecris (i) that he/she/it
is the sole legal and beneficial owner of the shares in Grifols set out opposite
his/her/its name in Annex 1, and (ii) that such shares are free from any charge,
lien, or encumbrance and not subject to any third-party right;

III.        El Accionista declara y garantiza a Talecris (i) que es el
propietario y beneficiario único y pleno de las acciones de Grifols que se
indican junto a su nombre en el Anexo 1, y (ii) que esas acciones se encuentran
libres de toda carga o gravamen y no sujetas a ningún derecho de terceros;

IV.     Simultaneously with this Agreement, Talecris is on this same date
entering into agreements in terms similar to this Agreement in all material
respects with other shareholders of Grifols identified in Annex 3 (the “Other
Shareholders” and the “Other Grifols’ Shareholders Voting Agreements” and,
together with the Shareholder and this Agreement, the “Grifols’ Shareholders”
and the “Grifols’ Shareholders Voting Agreements”);

IV.       Que, simultáneamente con la firma de este Contrato, Talecris suscribe
en esta misma fecha contratos en términos similares a este Contrato en todos sus
aspectos sustanciales con los otros accionistas de Grifols identificados en el
Anexo 3 (los “Otros Accionistas” y los “Contratos Relativos al Voto con los
Otros Accionistas de Grifols” y, junto al Accionista y este Contrato, los
“Accionistas de Grifols” y los “Contratos Relativos al Voto con los Accionistas
de Grifols”);

V.       As an essential condition for Talecris agreeing to enter into the
Transaction Agreement, Talecris has requested from the Shareholder that
he/she/it enters into this Agreement.

V.         Que, como condición esencial para que Talecris suscribiese el
Contrato de Compraventa, Talecris ha solicitado al Accionista que suscriba el
presente Contrato.

NOW THEREFORE, based upon the foregoing, the Parties have agreed to enter into
this agreement (the “Agreement”) and to abide by the provisions set forth in the
following,

EN ATENCIÓN A LO ANTERIOR, las Partes han decidido celebrar el presente contrato
(el “Contrato”) prestando su consentimiento a las siguientes,

CLAUSES

CLÁUSULAS

1.        VOTING AND COOPERATION OBLIGATIONS


1.        OBLIGACIONES DE COOPERACIÓN Y VOTO

1.1.    Voting in the general shareholders meeting of Grifols


1.1.   VOTACIÓN EN LA JUNTA GENERAL DE ACCIONISTAS DE GRIFOLS

The Shareholder hereby agrees to:

El Accionista se obliga a:

(A)    attend (in person or by proxy) all the general shareholders meetings of
Grifols convened during the term of this Agreement;

(A)    asistir (personalmente o mediante representante) a todas las juntas
generales de accionistas de Grifols convocadas durante la vigencia de este
Contrato;

(B)     vote (in person or by proxy) all his/her/its shares in Grifols for the
approval of the By-laws Amendment and the Capital Increase in all the general
shareholders meetings of Grifols convened during the term of to this Agreement;
and

(B)     votar (personalmente o mediante representante) todas sus acciones de
Grifols a favor de la aprobación de la Modificación Estatutaria y del Aumento de
Capital en todas las juntas generales de accionistas de Grifols convocadas
durante la vigencia de este Contrato; y

(C)     vote (in person or by proxy) all his/her/its shares in Grifols in all
the general shareholders meetings of Grifols convened during the term of this
Agreement against the approval of any resolutions that (i) would be incompatible
with the By-laws Amendment or the Capital Increase or (ii) if approved, would
interfere with, delay or prevent the consummation of the Transaction.

(C)     votar (personalmente o mediante representante) todas sus acciones de
Grifols en todas las juntas generales de accionistas de Grifols convocadas
durante la vigencia de este Contrato en contra de la aprobación de cualquier
acuerdo (i) que sea incompatible con la Modificación Estatutaria o el Aumento de
Capital o (ii) que, de aprobarse, interferiría, retrasaría o impediría la
consumación de la Operación.

1.2.    Lock-up on shares in Grifols


1.2.   MANTENIMIENTO DE LAS ACCIONES EN GRIFOLS

The Shareholder hereby agrees, with respect to the shares in Grifols he/she/it
holds, to:

El Accionista se obliga, respecto de las acciones en Grifols de que es titular,
a:

(A)    continue to be the sole legal and beneficial owner of the shares in
Grifols set out opposite his/her/its name in Annex 1;

(A)    continuar siendo el propietario y beneficiario único y pleno de las
acciones de Grifols que se indican junto a su nombre en el Anexo 1;

(B)     keep the shares in Grifols he/she/it holds free from any charge, lien,
or encumbrance and not subject to any third-party right;

(B)     mantener las acciones de Grifols de las que es titular libres de toda
carga o gravamen y no sujetas a ningún derecho de terceros;

(C)     not to transfer nor dispose of the shares in Grifols he/she/it holds nor
to allow for such transfer or disposal, neither directly nor indirectly; and

(C)     no transmitir ni disponer de las acciones de Grifols de las que es
titular ni permitir en modo alguno su transmisión o disposición, ni directa ni
indirectamente; y

(D)     not to agree, irrevocably or subject to any conditions, to undertake any
of the transactions referred to below with respect the shares it holds in
Grifols.

(D)     no obligarse, ni irrevocablemente ni aunque la obligación quede sometida
al cumplimiento de condiciones, a realizar ninguna de las anteriores operaciones
respecto de las acciones de Grifols de las que es titular.

Notwithstanding the foregoing Sections 1.2.(A), 1.2.(B), 1.2.(C) or 1.2.(D), the
Shareholder shall have the right, in its sole discretion, to effectuate a
Permitted Transfer. For purposes of this Agreement, a “Permitted Transfer” means
a direct or indirect sale, transfer, assignment, pledge, encumbrance or other
disposition of the shares of a Shareholder to (i) an affiliate of the
Shareholder (provided such affiliate shall remain an affiliate of the
Shareholder at all times following such Permitted Transfer), (ii) a descendant,
heir, executor, administrator, testamentary trustee, lifetime trustee or legatee
of the Shareholder, or (iii) any trust, the trustees of which include only the
Shareholder or the persons named in clause (ii) and the beneficiaries of which
include only the Shareholder or the persons named in clause (ii); provided,
however, that prior to the effectiveness of any such disposition, any and all
such transferees, assignees, or beneficiaries of the pledge or disposal executes
and delivers to Talecris a written agreement, in form and substance acceptable
to Talecris, to assume all of the Shareholder’s obligations hereunder in respect
of the securities subject to such disposition and to be bound by the terms of
this Agreement, with respect to the securities subject to such disposition, to
the same extent as the Shareholder is bound hereunder and to make each of the
representations and warranties hereunder in respect of the securities
transferred as the Shareholder shall have made hereunder. A Permitted Transfer
shall not relieve the Shareholder from its obligations under this Agreement if,
following the Transfer, the Shareholder retains any interest in the shares
transferred (e.g. a pledge). The Shareholder hereby agrees to be jointly and
severally liable with any person to whom he/she/it effects a Permitted Transfer
for any breach by any such transferee of his/her/its obligations under this
Agreement.

No obstante lo dispuesto en las Cláusulas 1.2.(A), 1.2.(B), 1.2.(C) o 1.2.(D)
anteriores, el Accionista tendrá derecho, a su entera discreción, a realizar una
Transmisión Permitida. A lo efectos de este Contrato una “Transmisión Permitida”
significa una venta, transmisión, cesión, prenda, gravamen o cualquier otra
disposición directa o indirecta de las acciones de un Accionista a favor de
(i) una entidad perteneciente al grupo del Accionista (siempre y cuando dicha
entidad permanezca como una entidad del grupo del Accionista en todo momento con
posterioridad a dicha Transmisión Permitida), (ii) un descendiente, heredero,
ejecutor, administrador, albacea testamentario o legatario del Accionista, o
(iii) cualquier fideicomiso, cuyos fideicomisarios incluyan sólo al Accionista o
a las personas nombradas en el apartado (ii), y cuyos beneficiarios incluyan
solo al Accionista o a las personas nombradas en el apartado (ii); siempre y
cuando, con anterioridad a la eficacia de una transmisión cualquiera de las
antes referidas, todos y cada uno de los adquirentes, cesionarios, acreedores
pignoraticios o beneficiarios de la transmisión suscriban y entreguen a Talecris
un acuerdo por escrito, en forma y sustancia aceptable por Talecris, en virtud
del cual asuman todas las obligaciones del Accionista anteriores en relación a
los acciones objeto de transmisión, y se obligue de conformidad con los términos
del presente Contrato en relación a los acciones objeto de transmisión de la
misma forma en que el Accionista, y realice en la misma forma que el Accionista
cada una de las manifestaciones y garantías contenidas en este Contrato en
relación a los acciones objeto de transmisión. Las Transmisiones Permitidas que
supongan que, una vez realizadas, el Accionista mantiene un derecho o interés
sobre los acciones transmitidos no liberarán al Accionista de sus obligaciones
conforme a este Contrato (p.ej. una prenda). El Accionista será responsable
solidario, con todas las personas a las que transmita acciones en una
Transmisión Permitida, por cualquier incumplimiento de las obligaciones de esas
personas conforme a este Contrato.

2.        TERM


2.        DURACIÓN

The obligations of the Shareholder under Section 1 of this Agreement shall be in
force until the earlier of the following dates:

Las obligaciones del Accionista conforme a la Cláusula 1 de este Contrato
estarán en vigor hasta la primera de las siguientes fechas:

(A)    The date on which the Transaction is consummated pursuant to the
Transaction Agreement; and

(A)    La fecha en que se consume la Operación conforme al Contrato de
Compraventa; y

(B)     The date on which the Transaction Agreement is terminated in accordance
with its terms.

(B)     La fecha en que el Contrato de Compraventa quede sin efecto de acuerdo
con lo previsto en él.

The arrival of any such dates or the termination of the Transaction Agreement
shall not affect (i) the ability of Talecris to claim for any damages or losses
suffered by Talecris due to breaches by the Shareholder, occurring through the
earlier of such dates, of his/her/its obligations hereunder nor (ii) the
applicability of Sections 3 and 4, which shall continue to be in force until all
obligations by the Parties under this Agreement have been fulfilled.

El transcurso de las anteriores fechas o el hecho de que el Contrato de
Compraventa quede sin efecto no afectará (i) al derecho de Talecris de reclamar
cualesquiera daños y perjuicios sufridos por Talecris debido a incumplimientos
del Accionista ocurridos hasta la primera de esas fechas de las obligaciones
establecidas para éstos en este Contrato ni (ii) a la vigencia de las
Cláusulas 3 y 4, que permanecerán en vigor hasta que queden íntegramente
cumplidas las obligaciones de las Partes conforme a este Contrato.

3.        MISCELLANEOUS


3.        MISCELÁNEA

3.1.    Language


3.1.   IDIOMA

This Agreement is executed in Spanish and English. In the event of any
discrepancy between the two versions, the English version shall prevail over the
Spanish one.

Este Contrato se suscribe en español e inglés. En caso de que existiese
cualquier discrepancia entre ambas versiones, prevalecerá la versión inglesa
sobre la española.

3.2.    No assignment


3.2.   NO CESIÓN

This Agreement shall apply to, inure to the benefit of, and be binding upon and
enforceable against the Parties (and their assignees permitted hereunder and
their legal successors) only.

Este Contrato será de aplicación, vinculará y beneficiará únicamente a las
Partes (y sus respectivos cesionarios permitidos conforme a este Contrato o
sucesores) y su cumplimiento podrá ser exigido únicamente a las Partes (y sus
respectivos cesionarios permitidos conforme a este Contrato o sucesores).

Except in connection with a Permitted Transfer, any assignment of rights or
obligations hereunder by any Party will require the prior written consent of the
other Parties, except that assignments of rights or obligations by Talecris to
any wholly-owned subsidiary of Talecris shall not require the consent of the
Parties other than Talecris if the Talecris remains jointly and severally liable
with the relevant subsidiary with respect to the obligations assigned to such
subsidiary.

Salvo en el caso de una Transmisión Permitida, cualquier cesión de derechos u
obligaciones derivados de este Contrato por una Parte requerirá el
consentimiento previo por escrito de las otras Partes excepto por cesiones de
derechos u obligaciones realizadas por Talecris a cualquier filial íntegramente
participada de Talecris, que no requerirán el consentimiento de las Partes
distintas de Talecris siempre que Talecris permanezca obligado solidariamente
con la filial de que se trate respecto del cumplimiento de las obligaciones
cedidas.

3.3.    Further assurance


3.3.   ACTUACIONES COMPLEMENTARIAS

Each Party agrees that it will, at the request and expense of the requesting
Party, execute and deliver such documents, including all such additional
conveyances, transfers, consents and other assurances and do all such other acts
and things as the other Party hereto, acting reasonably, may from time to time
request to be executed or done in order to evidence better or perfect or
effectuate any provision of this Agreement or of any agreement or other document
executed pursuant to this Agreement or any of the respective obligations
intended to be created hereby or thereby.

Cada Parte se obliga a que, a solicitud y a costa de la Parte requirente,
suscribirá y otorgará aquellos documentos, incluyendo sin limitación alguna
cualesquiera documentos de transmisión y consentimiento, y realizará
cualesquiera otros actos que la otra Parte pudiera razonablemente solicitar en
cualquier momento al objeto de acreditar mejor, perfeccionar o dar efecto a
cualquier disposición o previsión del presente Contrato o de cualquier otro
contrato o documentación suscrita u otorgada en virtud de este Contrato o a
cualquiera de las respectivas obligaciones que se pretenden crear en virtud de
este Contrato o de esos contratos o documentos.

The Parties agree to take all actions, and to do all things necessary, proper or
advisable to consummate and make effective, in the most expeditious practicable
manner, the transactions contemplated hereby, including the defending of any
lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Agreement or the consummation of the transactions contemplated
hereby, including seeking to have any stay or temporary restraining order
entered by any court or other competent authorities preventing consummation of
the transactions contemplated hereby vacated or reversed.

Las Partes se comprometen a llevar a cabo todos los actos, así como a adoptar
todas las medidas necesarias, adecuadas o aconsejables al objeto de consumar y
perfeccionar, en la forma más rápida posible, las operaciones aquí previstas,
incluyendo la defensa frente a cualesquiera procedimientos de cualquier
naturaleza, judicial o administrativa, que pretendan limitar o atacar la validez
y eficacia del presente Contrato o la consumación de las operaciones previstas
en él, incluyendo el tomar medidas dirigidas a obtener el levantamiento o la
anulación de cualquier medida cautelar dictada por cualquier tribunal o por
cualquier otra autoridad competente que impida la consumación de las operaciones
previstas en este Contrato.

3.4.    Disclosure of this Agreement under Article 112 of the LMV


3.4.   PUBLICIDAD DE ESTE CONTRATO CONFORME AL ARTÍCULO 112 LMV

In spite of the agreements contained herein being temporary in nature and not
addressed to establish a joint policy by any of the Parties on Grifols, the
Parties agree to have this Agreement filed and communicated as required under
Article 112 of the Spanish Securities Market Law (Ley del Mercado de Valores) as
soon as practicable after the date hereof, with communications thereunder being
delivered to Grifols, the Spanish Comisión Nacional del Mercado de Valores. and
the Commercial Registry of Barcelona on the day following the date on which this
Agreement is signed.

Si bien los acuerdos contenidos en este Contrato son de naturaleza temporal y no
están destinados a establecer una política común por ninguna de las Partes
respecto de Grifols, las Partes acuerdan depositar y comunicar tan pronto como
sea posible el Contrato conforme a lo establecido en el artículo 112 de la Ley
del Mercado de Valores, presentándose las comunicaciones conforme a ese artículo
a Grifols, la Comisión Nacional del Mercado de Valores y el Registro Mercantil
en la fecha siguiente a la de firma de este Contrato.

3.5.    Entire Agreement. Severability


3.5.   ACUERDO ÍNTEGRO. NULIDAD PARCIAL

It is expressly understood and agreed by the Parties that this Agreement
contains the entire agreement between the Parties regarding the subject matter
hereof and this Agreement supersedes any and all prior agreements, arrangements
or understandings between the Parties relating to the subject matter of this
Agreement. No oral understandings, statements, promises or inducements contrary
to the terms of this Agreement exist.

Las Partes reconocen y acuerdan expresamente que este Contrato contiene el
acuerdo completo entre las Partes en relación con su objeto y que este Contrato
sustituye todos los acuerdos, convenios y pactos anteriores entre las Partes en
relación con el objeto de este Contrato. No existen acuerdos, pactos o promesas
orales que sean contrarios a los términos de este Contrato.

If any of the provisions of this Agreement is or becomes invalid, illegal or
unenforceable under any applicable laws of any competent jurisdiction, the
validity, legality or enforceability of the remaining provisions shall not in
any way be affected or impaired. The Parties shall nevertheless negotiate in
good faith in order to agree the terms of mutually satisfactory provisions,
achieving as closely as possible the same commercial effect, to be substituted
for the provisions so found to be void or unenforceable.

En caso de que cualquiera de las disposiciones del presente Contrato sea o
devenga nula, inválida o ineficaz de conformidad con la normativa aplicable de
cualquier jurisdicción competente, la validez, legalidad o eficacia de las
restantes disposiciones de este Contrato no se verán afectadas en modo alguno.
Las Partes negociarán de buena fe con el fin de acordar disposiciones con
términos mutuamente satisfactorios que reemplacen a aquéllas que sean o devengan
nulas o ineficaces y cuyo efecto comercial sea el más cercano posible al de las
disposiciones a que reemplazan.

Nothing in this Agreement prevents the Shareholder, if he/she/it is a Director
of Grifols, from fulfilling his/her/its fiduciary duties as a Director of
Grifols, but nothing shall relieve the Shareholder in its capacity as a
shareholder in Grifols from fulfilling its obligations hereunder.

Las obligaciones asumidas en este Contrato no impiden al Accionista, si es que
es administrador de Grifols, cumplir con sus deberes fiduciarios como
administrador de Grifols, pero nada liberará al Accionista de cumplir con las
obligaciones que asume como accionista de Grifols conforme a este Contrato.

3.6.    Specific Performance


3.6.   CUMPLIMIENTO ESPECÍFICO

The Parties expressly agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached and that indemnification
for damages alone would not be an adequate remedy. Accordingly, and for the
avoidance of any doubt, the Parties expressly acknowledge and agree that
Talecris shall be entitled to seek and obtain specific performance from the
Shareholder (in addition to any other remedies Talecris may be entitled to)
(i) of the Shareholder obligations under this Agreement and (ii) to prevent any
breach by the Shareholder of his/her/its obligations under this Agreement.

Las Partes reconocen y acuerdan expresamente que la falta de cumplimiento con
los exactos términos de este Contrato y, en general, su incumplimiento podrían
causar daños irreparables a las Partes y que la sola obtención de una
indemnización por daños no sería un remedio adecuado. En consecuencia, y para
evitar dudas, las Partes expresamente reconocen y acuerdan que Talecris tendrá
derecho a exigir al Accionista, y obtener de éste, el cumplimiento específico
(in natura) (que será adicional a cualquier otro remedio o acción a que tenga
derecho Talecris) (i) de las obligaciones asumidas por éste en el Contrato y
(ii) para evitar el incumplimiento de las obligaciones del Accionista conforme
este Contrato.

3.7.    Joint and several liability with, and guarantee of, the other Grifols’
Shareholders


3.7.   SOLIDARIDAD Y GARANTÍA CON LOS OTROS ACCIONISTAS DE GRIFOLS

The Shareholder agrees to be jointly and severally liable with the other
Grifols’ Shareholders for the obligations of each such shareholder under each of
the Grifols’ Shareholders Voting Agreements, and guarantees the exact and
punctual fulfilment by such other Grifols’ Shareholders of their obligations
under each of the Grifols’ Shareholders Voting Agreements.

The Shareholder represents and warrants that he/she/it knows the Grifols’
Shareholders Voting Agreements and, therefore, the obligations for which
he/she/it is assuming liability hereunder.

In particular, without limitation to the foregoing, the Shareholder agrees to
indemnify Talecris jointly and severally with the other Grifols’ Shareholders
for any and all damages and losses suffered by Talecris as a consequence of any
and all breach under any and all the Grifols’ Shareholders Voting Agreements,
regardless of the damages and losses being attributable to the breach of one,
several or all the Grifols’ Shareholders. As a consequence, the Shareholder may
not raise as a defence or mitigating circumstance that any such damages and
losses are not attributable or are not solely attributable to breaches of the
Shareholder.

Nothing in this Agreement shall relieve any other Grifols Shareholders nor
Grifols from liability for breach of the  other the Grifols’ Shareholders Voting
Agreements or the Transaction Agreement.

Conversely, nothing in the other the Grifols’ Shareholders Voting Agreements nor
in the Transaction Agreement shall relieve the Shareholder from liability for
breach of this Agreement. In particular, without limitation, the liability of
the Shareholder for damages and losses suffered by Talecris as a consequence of
any breach by Grifols Shareholders shall not be extinguished by the payment or
the coming due of the Parent Termination Fee (as this term is defined in the
Transaction Agreement).

 

El Accionista acepta ser responsable solidario con los otros Accionistas de
Grifols por las obligaciones a cargo de cada uno de esos accionistas en los
Contratos Relativos al Voto con los Accionistas de Grifols, y garantiza el
puntual y fiel cumplimiento por los otros Accionistas de Grifols de las
obligaciones a cargo de éstos en los Contratos Relativos al Voto con los
Accionistas de Grifols.

El Accionista declara conocer todos los Contratos Relativos al Voto con los
Accionistas de Grifols y, por tanto, las obligaciones allí establecidas por las
que asume responsabilidad en este apartado.

En particular, sin limitación a lo anterior, el Accionista se obliga a
indemnizar a Talecris solidariamente con los otros Accionistas de Grifols todos
y cualesquiera daños y perjuicios sufridos por Talecris como consecuencia de
todo incumplimiento conforme a los Contratos Relativos al Voto con los
Accionistas de Grifols, con independencia de que los daños y perjuicios sean
atribuibles a uno, a varios o a todos los Accionistas de Grifols. En
consecuencia, el Accionista no podrá alegar como defensa total o parcial que
tales daños y perjuicios no son atribuibles o no son sólo atribuibles a
incumplimientos del Accionista.

Nada en este Contrato liberará a los otros Accionistas de Grifols ni a Grifols
de responsabilidad por incumplimiento de los otros Contratos Relativos al Voto
con los Accionistas de Grifols o del Contrato de Compraventa.

Nada en los otros Contratos Relativos al Voto con los Accionistas de Grifols ni
en el Contrato de Compraventa liberará al Accionista de responsabilidad por
incumplimiento de este Contrato. En particular, sin limitación, la
responsabilidad del Accionista por daños y perjuicios sufridos por Talecris como
consecuencia de cualquier incumplimiento de los Accionistas de Grifols no se
verá extinguida o eliminada por el pago o el devengo de la “Parent Termination
Fee” (según se define éste término en el Contrato de Compraventa).

4.        APPLICABLE LAW AND JURISDICTION


4.        LEY APLICABLE Y JURISDICCIÓN

(A)    Applicable law: This Agreement shall be governed by, and construed,
interpreted and enforced in accordance with, the laws of the State of Delaware,
without regard to the principles of conflicts of laws; provided however, that
Sections 1 and 3.4 hereunder (and no other provisions) shall be governed by and
enforced in accordance with the laws of the Kingdom of Spain, without regard to
the principles of conflicts of laws.

(A)    Ley aplicable: Este Contrato se regirá, interpretará y cumplirá de
acuerdo con el derecho del Estado de Delaware, con exclusión de cualesquiera
normas de conflicto o de reenvío; si bien sus Cláusulas 1 y 3.4 (pero no ninguna
otra disposición) se regirán, interpretarán y cumplirán de acuerdo con el
derecho del Reino de España, con exclusión de cualesquiera normas de conflicto o
de reenvío.

(B)     Exclusive jurisdiction: Each of the Parties hereby agrees that any
claim, dispute or controversy (of any and every kind or type, whether based on
contract, tort, statute, regulation or otherwise, and whether based on state,
federal, foreign or any other law, including the laws of the Kingdom of Spain),
arising out of, relating to or in connection with this Agreement or any of the
transactions contemplated thereby, and including disputes relating to the
existence, validity, breach or termination of this Agreement (any such claim,
dispute or controversy being a “Covered Claim”), shall be submitted, heard and
determined exclusively in the Court of Chancery of the State of Delaware and the
appropriate appellate courts therefrom (the “Chancery Court”), and in no other;
provided, however, that in the event the Chancery Court lacks subject matter
jurisdiction over a Covered Claim, such claim shall be submitted, heard and
determined exclusively in another state or federal court sitting in the state of
Delaware and the appropriate appellate courts therefrom (an “Other Delaware
Court”). Each of the Parties expressly agrees and acknowledges that the Delaware
Chancery Court (or, if the Delaware Chancery Court lacks subject matter
jurisdiction, an Other Delaware Court) is an appropriate and convenient forum
for resolution of any and all Covered Claims, that it will not suffer any undue
hardship or inconvenience if required to litigate in such court, and that such
court is fully competent and legally capable of adjudicating any Covered Claim,
expressly including Covered Claims governed by Spanish law. Each Party further
represents that it has agreed to the jurisdiction of the Chancery Court (or, if
the Delaware Chancery Court lacks subject matter jurisdiction, an Other Delaware
Court) in respect of Covered Claims after being fully and adequately advised by
legal counsel of its own choice concerning the procedures and laws applied in
such courts and has not relied on any representation by any other party or its
affiliates, representatives or advisors as to the content, scope or effect of
such procedures and law, and will not contend otherwise in any proceeding in any
court of any jurisdiction.

(B)     Jurisdicción exclusiva: Cada una de las Partes acuerda que cualquier
reclamación, disputa o controversia (de cualquier tipo, sea basada en contrato,
de tipo extracontractual, basada en normativa o de otro tipo, y con
independencia de que sea fundada en derecho federal, estatal, extranjero o de
cualquier otro tipo, incluyendo el derecho del Reino de España) que surja de
este Contrato o cualquiera de operaciones en él contempladas o que tenga
relación o conexión con este Contrato o cualquiera de las operaciones en él
contempladas, e incluyendo las disputas relativas a la existencia, validez,
incumplimiento o terminación de este Contrato (cada reclamación, disputa o
controversia, una “Reclamación Cubierta”), deberá ser sometida, oída y resuelta
exclusivamente en la “Court of Chancery” del Estado de Delaware y en los
tribunales de apelación que allí correspondan (la “Chancery Court”), y no en
cualquier otro fuero o jurisdicción; si bien, en el caso de que la Chancery
Court no tuviese jurisdicción por razón de la materia en relación con una
Reclamación Cubierta, esa reclamación deberá ser sometida, oída y resuelta
exclusivamente en otro tribunal o corte, estatal o federal, ubicada en el Estado
de Delaware y en los tribunales de apelación correspondientes a ese tribunal o
corte que procedan (un “Tribunal de Delaware Diferente” o los “Otros Tribunales
de Delaware”). Cada una de las Partes expresamente reconoce y acuerda que la
Chancery Court de Delaware (o, si la Chancery Court de Delaware no tuviese
jurisdicción por razón de la materia, un Tribunal de Delaware Diferente) es un
fuero apropiado y conveniente para la resolución de cada una y todas las
Reclamaciones Cubiertas, que no sufrirá indebidas dificultades o incomodidades
por tener que litigar en ese fuero y que ese fuero es totalmente competente y
jurídicamente capaz de decidir cualquier Reclamación Cubierta, incluyendo las
Reclamaciones Cubiertas sujetas a Derecho español. Cada Parte declara además que
ha consentido a la jurisdicción de la Chancery Court (o, si la Chancery Court de
Delaware no tuviese jurisdicción por razón de la materia, un Tribunal de
Delaware Diferente) respecto a las Reclamaciones Cubiertas después de haber
recibido asesoramiento adecuado y completo, por parte de asesores legales que
esa misma Parte ha elegido, respecto de los procedimientos y normas aplicados
por esos tribunales y no ha confiado en ninguna declaración realizada por
cualquier otra parte o sus personas afiliadas o vinculadas, representantes o
asesores en cuanto al contenido, ámbito o efecto de tales procedimientos y
normas, y no sostendrá algo distinto de lo aquí manifestado en ningún
procedimiento de ninguna jurisdicción.

(C)     Personal jurisdiction. Each of the Parties hereby irrevocably submits,
for itself and in respect to his/her/its Affiliates (as this term is defined in
the Transaction Agreement) and properties, generally and unconditionally, to the
exclusive personal jurisdiction of the Chancery Court and Other Delaware Courts
in respect of Covered Claims. The parties hereby consent to and grant any such
Chancery Court and Other Delaware Courts jurisdiction over the person of such
parties and, to the extent permitted by Law, over the subject matter of such
dispute and agree that mailing of process or other papers in connection with any
such action or proceeding in the manner referred to in Section 5 below or in
such other manner as may be permitted by Law shall be valid and sufficient
service thereof. In addition, Shareholder (i) consents to service of process
upon him/her/it by mailing or delivering such service to its agent, Corporation
Service Company, 2711 Centerville Road Suite 400, Wilmington Delaware 19808,
(the “Service Agent”), (ii) authorizes and directs the Service Agent to accept
such service, and (iii) shall take all such action as may be necessary to
continue such appointment in full force and effect or to appoint another agent
so that it will at all times have an agent for service of process for the
foregoing purposes in the State of Delaware.

(C)     Jurisdicción personal. Cada una de las Partes se somete
irrevocablemente, respecto de si misma y de sus Afiliadas (“Affiliates”, según
se define este término en el Contrato de Compraventa) y patrimonio, general e
incondicionadamente, a la jurisdicción personal y exclusiva de la Chancery Court
y los Otros Tribunales de Delaware respecto de las Reclamaciones Cubiertas. Las
partes consienten y otorgan jurisdicción a la Chancery Court y los Otros
Tribunales de Delaware sobre las personas antes referidas y, en la medida de lo
admitido en derecho, sobre la materia de esas disputas y acuerdan que la
notificación de cualquier demanda y demás documentación en la forma establecida
en la Cláusula 5 siguiente o en cualquier otro modo admitido en derecho será
válido y suficiente como notificación. Adicionalmente, el Accionista
(i) consiente que la notificación de cualquier demanda y cualquier notificación
relativa a un proceso le sea realizada mediante envío por correo o entrega de
esa demanda y notificaciones a su agente, Corporation Service Company, 2711
Centerville Road Suite 400, Wilmington Delaware 19808, (el “Agente de
Notificación”), (ii) autoriza e instruye al Agente de Notificación para aceptar
todas esas notificaciones y (iii) deberá llevar a cabo todas las actuaciones
necesarias para mantener la designación del Agente de Notificación en pleno
vigor y efecto o designar otro agente de forma que en todo momento tenga un
agente de notificación en el Estado de Delaware a los efectos antes
establecidos.

(D)     Covenants. Each of the Parties hereby irrevocably waives, and agrees not
to attempt to assert or assert, by way of motion or other request for leave from
the Chancery Court (or, if the Delaware Chancery Court lacks subject matter
jurisdiction, an Other Delaware Court), or as a defense, counterclaim or
otherwise, in any action involving a Covered Claim, (a) the defense of sovereign
immunity, or the defense that any Covered Claim or remedy with respect thereto
is within the exclusive jurisdiction of a court outside the State of Delaware,
(b) any claim that it is not personally subject to the jurisdiction of the
above-named courts for any reason other than the failure to serve process in
accordance with this Section 4, (c) that such Party or his/her/its Affiliates
(as this term is defined in the Transaction Agreement) or property is exempt or
immune from jurisdiction of any such courts or from any legal process commenced
in such courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
and (d) to the fullest extent permitted by applicable law that (i) the suit,
action or proceeding in any such court is brought in an inconvenient forum,
including on the basis that the suit, action or proceeding is governed under the
laws of the Kingdom of Spain, (ii) the suit, action or proceeding is not
maintainable in such court, (iii) the venue of such suit, action or proceeding
is improper or inappropriate and (iv) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts. Each of the Parties further
hereby irrevocably waives, and agrees not to attempt to assert, by way of motion
or other request in any other court of other forum, that a judgment entered by
the Chancery Court or any Other Delaware Court, including a judgment for
specific performance, is not enforceable in such other court or forum, whether
in the United States of America, the Kingdom of Spain or elsewhere. The Parties
agree that a final judgment in respect of any Covered Claim of the Delaware
Chancery Court (or any Other Delaware Court) shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Law.

(D)     Obligaciones. Cada una de las Partes renuncia irrevocablemente a alegar
u oponer, y acuerda no alegar u oponer ni intentar alegar u oponer, como
declinatoria ante la Chancery Court (o, si la Chancery Court de Delaware no
tuviese jurisdicción por razón de la materia, un Tribunal de Delaware
Diferente), o como defensa, reconvención o de otro modo, en ninguna acción
relativa a una Reclamación Cubierta, (a) una defensa o excepción de inmunidad
soberana, o una defensa o excepción según la cual cualquier Reclamación Cubierta
o cualquier remedio en relación con una Reclamación Cubierta está dentro de la
jurisdicción exclusiva de un tribunal situado fuera del Estado de Delaware,
(b) cualquier pretensión o argumentación de que la Parte no está sometida a la
jurisdicción de los tribunales antes referidos por cualquier motivo distinto a
la falta de notificación del proceso conforme a lo establecido en esta
Cláusula 4, (c) que esa Parte o sus Afiliadas (“Affiliates”, según se define
este término en el Contrato de Compraventa) o patrimonio está exento o es inmune
a la jurisdicción de los tribunales antes referidos o a los procedimientos
legales comenzados en esos tribunales (sea por notificación de procedimiento,
embargo previo al fallo, embargo para ayudar a la ejecución del fallo, ejecución
de fallo o de otro modo), y (d) con el carácter más amplio posible conforme al
derecho aplicable, que (i) la demanda, acción o procedimiento en tal tribunal ha
sido presentada en un fuero inapropiado, incluyendo sobre la base de que la
demanda, acción o procedimiento está regida por el derecho del Reino de España;
(ii) la demanda, acción o procedimiento no puede ser mantenida, presentada o
procesada en ese tribunal, (iii) el foro de tal demanda, acción o procedimiento
es inadecuado o inapropiado y (iv) este Contrato, o su materia y objeto, no
puede ser hecho cumplir o ejecutado por esos tribunales. Cada una de las Partes,
además, renuncia irrevocablemente a alegar u oponer, y acuerda no alegar u
oponer ni intentar alegar u oponer, como declinatoria o de cualquier otro modo
ante cualquier tribunal, que un fallo del Chancery Court o de cualquier Tribunal
de Delaware Diferente, incluyendo un fallo exigiendo el cumplimiento específico,
no es exigible en tal otro tribunal, sea en los Estados Unidos de América, en el
Reino de España o en otro lugar. Las Partes acuerdan que una sentencia
definitiva de la Chancery Court de Delaware (u Otros Tribunales de Delaware)
respecto de una Reclamación Cubierta resolverá definitivamente la Reclamación
Cubierta y será ejecutable en otras jurisdicciones mediante ejecución de la
sentencia o de cualquier otro modo admitido en derecho.

(E)      Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF ANY LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND
(iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.

(E)      Renuncia a Jurado. CADA PARTE RECONOCE Y ACUERDA QUE CUALQUIER
CONTROVERSIA QUE PUDIESE SURGIR EN RELACIÓN CON ESTE CONTRATO PROBABLEMENTE
IMPLICARÁ ASUNTOS COMPLEJOS Y DIFÍCILES Y, EN CONSECUENCIA, CADA PARTE RENUNCIA
IRREVOCABLE E INCONDICIONADAMENTE A CUALQUIER DERECHO QUE PUDIESE TENER ESA
PARTE A JUICIO CON JURADO EN RELACIÓN CON CUALQUIER LITIGIO QUE DIRECTA
INDIRECTAMENTE SURJA O GUARDE RELACIÓN CON ESTE CONTRATO O LAS OPERACIONES EN ÉL
CONTEMPLADAS. CADA PARTE CERTIFICA Y RECONOCE QUE (i) NINGÚN REPRESENTANTE,
AGENTE O ABOGADO DE CUALQUIER OTRA PARTE LE HA MANIFESTADO, EXPRESAMENTE O DE
OTRO MODO, QUE TAL OTRA PARTE NO EXIGIRÁ EL CUMPLIMIENTO CON ESTA RENUNCIA EN
CASO DE LITIGIO, (ii) CADA PARTE COMPRENDE Y HA CONSIDERADO LAS IMPLICACIONES DE
ESTA RENUNCIA, (iii) CADA PARTE OTORGA ESTA RENUNCIA VOLUNTARIAMENTE, y
(iv) CADA PARTE HA SIDO INDUCIDA A SUSCRIBIR ESTE CONTRATO POR, ENTRE OTRAS
COSAS, LAS MUTUAS RENUNCIAS Y CERTIFICACIONES CONTENIDAS EN ESTA CLÁUSULA 4.

5.        NOTICES


5.        COMUNICACIONES

Except for notices that are specifically required by the terms of this Agreement
to be delivered orally, all notices, requests, claims, demands and other
communications hereunder shall be in English, in writing and shall be deemed
given if delivered personally, by telecopy (which transmission is confirmed
electronically) or sent by overnight courier (providing proof of delivery) to
the Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):

Excepto por las comunicaciones que conforme a los términos de este Contrato
deban ser realizadas oralmente, todas las notificaciones, peticiones,
solicitudes y otras comunicaciones relativas a este Contrato deberán realizarse
en inglés, por escrito y se entenderán realizadas si son efectuadas
personalmente, por fax/telecopia (cuya transmisión sea confirmada
electrónicamente) o por mensajero urgente (facilitando prueba de entrega) a las
Partes en las siguientes direcciones (o en tal otra dirección para una Parte que
sea comunicada por ésta a las otras conforme a lo aquí previsto):

(A)    if to Talecris, to:

TALECRIS BIOTHERAPEUTICS HOLDINGS CORP.
P.O. Box 110526
4101 Research Commons
79 T.W. Alexander Drive
Research Triangle Park, North Carolina 27709
Fax: +1 919 287 2807
Attention:   John F. Gaither, Jr.
                 Executive Vice President, General Counsel
                 & Corporate Secretary

with a copy to:

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Fax: +1 212.403.2343
Attention:    Mark Gordon

and

Uría Menéndez
Príncipe de Vergara, 187
Plaza de Rodrigo Uría
28002 Madrid
Fax: +34.91.586.04.71
Attention:    Juan Miguel Goenechea / Javier Illescas

(A)    las comunicaciones a Talecris a:

TALECRIS BIOTHERAPEUTICS HOLDINGS CORP.
P.O. Box 110526
4101 Research Commons
79 T.W. Alexander Drive
Research Triangle Park, North Carolina 27709
Fax: +1 919 287 2807
Attention:   John F. Gaither, Jr.
                 Executive Vice President, General Counsel
                 & Corporate Secretary

con copia a:

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Fax: +1 212.403.2343
Attention:    Mark Gordon

y

Uría Menéndez
Príncipe de Vergara, 187
Plaza de Rodrigo Uría
28002 Madrid
Fax: +34.91.586.04.71
Attention:    Juan Miguel Goenechea / Javier Illescas

and

(B)     if to Shareholder, to the address set forth next to the Shareholder’s
name on Annex 1.

y

(B)     las comunicaciones al Accionista, a la dirección indicada junto al
nombre del Accionista en el Anexo 1.

                                                                                                                                                                                                                                      

--------------------------------------------------------------------------------



 

 

Rest of page intentionally left blank.

Signature page follows on next page.

El resto de la página se ha dejado en blanco intencionadamente.

Página de firmas a continuación.

 

                                                                                                                                                                                                                                    

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement, in 2
authentic versions, all to the same and one effect, in the place and as at the
date first written above.

COMO EXPRESIÓN DE SU CONSENTIMIENTO, las Partes suscriben este Contrato en el
lugar y la fecha indicados en el encabezamiento en 2 ejemplares a un solo
efecto.

TALECRIS BIOTHERAPEUTICS HOLDINGS CORP.

 

 

 

By    /s/ Lawrence D.Stern

         Name: Lawrence D.Stern

         Title: Chairman and Chief Executive Officer

TALECRIS BIOTHERAPEUTICS HOLDINGS CORP.

P.p.

 

 

/s/ Lawrence D.Stern

Nombre: Lawrence D.Stern

Cargo: Presidente y Consejero Delegado

 

 

Deria, S.A.

 

 

By    /s/ Víctor Grifols Roura

         Víctor Grifols Roura

         Title: Authroized Proxy

 

 

Deria, S.A.

P.p.

 

/s/ Víctor Grifols Roura

Víctor Grifols Roura

Cargo: Apoderado

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature page of Voting Agreement between TALECRIS BIOTHERAPEUTICS HOLDINGS
CORP. and Deria, S.A. dated 6 June 2010.

Página de firmas del Contrato de Compromisos Relativos al Voto entre TALECRIS
BIOTHERAPEUTICS HOLDINGS CORP. y Deria, S.A. de fecha 6 de junio de 2010.

                                                                                                                                                                                                                                    

--------------------------------------------------------------------------------



 

Annex 1 / Anexo 1
Shareholder and shares in Grifols / Accionista y acciones de Grifols

Shareholder /
Accionista

Deria, S.A.

Identification /
Identificación

a Spanish company, with address for these purposes at Jesús y María, 6, 08022,
Barcelona and Spanish tax identification number A-58205105.


sociedad española, con domicilio a estos efectos en Jesús y María, 6, 08022,
Barcelona, y número de identificacion fiscal A-58205105.

Number of shares in Grifols held by the Shareholder /
Número de acciones de Grifols propiedad del Accionista

18,706,988

Percentage over the share capital of Grifols represented by the shares in
Grifols held by the Shareholder /
Porcentaje del capital social de Grifols que representan las acciones de Grifols
propiedad del Accionista

8,78%

*   *   *

                                                                                                                                                                                                                                    

--------------------------------------------------------------------------------



 

Annex 2 / Anexo 2
By-laws Amendment / Modificación Estatutaria

                                                                                                                                                                                                                                    

--------------------------------------------------------------------------------




 

DRAFT OF PROVISIONS TO BE INCLUDED IN GIANT BY-LAWS PROVIDING FOR THE NON-VOTING
SHARES 1

BORRADOR DE DISPOSICIONES SOBRE ACCIONES SIN VOTO A INCLUIR EN LOS ESTATUTOS DE
GIANT1

Article 6º.- Share Capital

Artículo 6º.- Capital social

1.        Shares. The share capital of the Company is [●] euros, represented by
[●] shares, fully subscribed and paid-up, pertaining to two separate classes:

1.        Acciones. El capital de la Sociedad es de [●] euros, representado por
[●] acciones, íntegramente suscritas y desembolsadas, pertenecientes a dos
clases distintas:

1.1.    The Class “A” comprises 213.064.899 shares having a nominal value of
0.50 euros each, all of which belong to the same class and series, and being the
ordinary shares of the Company (the “Class A Shares”); and

1.1.    213.064.899 acciones pertenecientes a la Clase “A”, de 0,50 euros de
valor nominal cada una, pertenecientes a la misma clase y serie, y que son las
acciones ordinarias de la Sociedad (las “Acciones Clase A”); y

1.2.    The Class “B” comprises [●] shares having a nominal value of 0.50 euros
each, all of which belong to the same class and series and being non-voting
shares of the Company with the preferential rights set forth in Article 6º Bis
of these By-Laws (the “Class B Shares” and, together with the Class A Shares,
the “shares”).

1.2.    [●] acciones pertenecientes a la Clase “B”, de 0,50 euros de valor
nominal cada una, pertenecientes a la misma clase y serie, y que son acciones
sin voto de la Sociedad con los derechos preferentes establecidos en el Artículo
6º Bis de estos estatutos (las “Acciones Clase B” y, conjuntamente con las
Acciones Clase A, las “acciones”).

2.        Form of Representation. The shares are represented in book-entry form
and are governed by the Securities Market Law [Ley del Mercado de Valores] and
such other provisions as may be applicable. The book-entry registry shall be
maintained by the Sociedad de Gestión de los Sistemas de Registro, Compensación
y Liquidación de Valores, S.A. (Iberclear) and its participant entities.

2.        Representación. Las acciones están representadas por medio de
anotaciones en cuenta y se rigen por la Ley del Mercado de Valores y demás
disposiciones que les sean aplicables. La llevanza del registro contable de
anotaciones en cuenta corresponderá a la Sociedad de Gestión de los Sistemas de
Registro, Compensación y Liquidación de Valores, S.A. (Iberclear) y a sus
entidades participantes.

Article 6º Bis.- Terms and conditions of the Class B Shares

Artículo 6ºBis.- Términos y condiciones de las Acciones Clase B

1.       General

1.        General

The Class B Shares shall be treated in all respects as being identical to the
Class A Shares, and not be subject to discriminatory treatment relative to the
Class A Shares, except that the Class B Shares (A) are not entitled to voting
rights; and (B) have the preferred dividend, liquidation preference and other
rights set forth in this Article 6 Bis.

Las Acciones Clase B deberán ser tratadas en todos los aspectos como idénticas a
las Acciones Clase A, y no serán sometidas a un trato discriminatorio respecto
de las Acciones Clase A, si bien, como excepción a lo anterior, las Acciones
Clase B (A) no tienen derecho de voto; y (B) tienen el derecho al dividendo
preferente, el derecho a la cuota de liquidación preferente y los otros derechos
establecidos en este Artículo 6 Bis.

2.       Preferred Dividends

2.        Dividendo preferente

2.1.    Calculation. Each Class B Share entitles its holder to receive a minimum
annual preferred dividend out of the distributable profits for each year at the
end of which it is still in issue (the “Preferred Dividend” and, each fiscal
year in respect of which the Preferred Dividend is calculated, a “Calculation
Period”) equal to 0.01 euros per Class B Share.

2.1.    Cálculo. Cada Acción Clase B da derecho a su titular a recibir un
dividendo preferente mínimo anual con cargo a los beneficios distribuibles de
cada ejercicio a cuya finalización la Acción Clase B permanezca emitida (el
“Dividendo Preferente” y cada ejercicio respecto del que el Dividendo Preferente
se calcula, un “Periodo de Cálculo”) igual a 0,01 euros por Acción Clase B.

2.2.    Preference. The Company shall pay the Preferred Dividend on the Class B
Shares for a Calculation Period before any dividend out of distributable profits
obtained by the Company during such Calculation Period is paid on the Class A
Shares.

2.2.    Preferencia. La Sociedad está obligada a acordar el reparto del
Dividendo Preferente correspondiente a un Periodo de Cálculo y a pagarlo a los
titulares de las Acciones Clase B antes de pagar dividendo alguno a los
titulares de las Acciones Clase A con cargo a los beneficios distribuibles
obtenidos por la Sociedad en dicho Periodo de Cálculo.



1Final form to conform to the final Parent By-Laws Amendment (as defined in the
Transaction Agreement) submitted to Grifols shareholders for approval.

 

 

2.3.    Accrual. Payment. Non-cumulative nature.

(A)     The Preferred Dividend on all the Class B Shares in issue at the end of
a Calculation Period shall be paid by the Company to the holders of the Class B
Shares within the nine months following the end of such Calculation Period, in
the amount such aggregate Preferred Dividend does not exceed the distributable
profits obtained by the Company during such Calculation Period.

 

 

2.3.    Devengo. Pago. Carácter no acumulativo.

(A)     El Dividendo Preferente correspondiente a todas las Acciones Clase B que
estuviesen emitidas a la finalización de un Periodo de Cálculo deberá pagarse
por la Sociedad a los titulares de las Acciones Clase B dentro de los nueve
meses siguientes a la finalización de dicho Periodo de Cálculo, en la cuantía en
que el importe agregado de dicho Dividendo Preferente para las Acciones Clase B
no exceda del importe de los beneficios distribuibles obtenidos por la Sociedad
en dicho Periodo de Cálculo.

(B)      If during a Calculation Period the Company has not obtained sufficient
distributable profits to pay in full, out of distributable profits obtained by
the Company during such Calculation Period, the Preferred Dividend on all the
Class B Shares in issue for such Calculation Period, the part of the aggregate
Preferred Dividend that exceeds the distributable profits obtained by the
Company during such Calculation Period shall not be paid and not accumulated as
dividend payable in the future.

(B)      Si en un Periodo de Cálculo la Sociedad no hubiese obtenido beneficios
distribuibles suficientes para el completo pago, con cargo a los beneficios
distribuibles obtenidos por la Sociedad en ese Periodo de Cálculo, del Dividendo
Preferente de todas las Acciones Clase B que estuviesen emitidas a la
finalización de ese Periodo de Cálculo, la parte del importe agregado de dicho
Dividendo Preferente para las Acciones Clase B que exceda de los beneficios
distribuibles obtenidos por la Sociedad durante ese Periodo de Cálculo no se
pagará ni se acumulará como dividendo pagadero en el futuro.

2.4.    Voting rights in case of non-payment of the Preferred Dividend. Lack of
payment, total or partial, of the Preferred Dividend during a Calculation Period
due to the Company not having obtained sufficient distributable profits to pay
in full the Preferred Dividend for such Calculation Period, shall not cause the
Class B Shares to recover any voting rights.

2.4.    Derechos de voto en caso de falta de pago del Dividendo Preferente. La
falta de pago, total o parcial, del Dividendo Preferente en un Periodo de
Cálculo debido a la no obtención por la Sociedad de beneficios distribuibles
suficientes para el completo pago del Dividendo Preferente de ese Periodo de
Cálculo, no supondrá la recuperación del derecho de voto para las Acciones Clase
B.

3.       Other Dividends

3.        Otros dividendos y repartos

3.1.    Each Class B Share entitles its holder to receive, in addition to the
Preferred Dividend, the same dividends and other distributions (in each case,
whether in cash, securities of the Company or any of its subsidiaries, or any
other securities, assets or rights) as one Class A Share and, therefore, each
Class B Share shall be treated as one Class A Share for purposes of any
dividends and other distributions made on Class A Shares, including as to the
timing of the declaration and payment of any such dividend or distribution.

3.1.    Cada Acción Clase B da derecho a su titular a recibir, además del
Dividendo Preferente, los mismos dividendos y otros repartos o distribuciones
(con independencia de si esos dividendos, repartos o distribuciones se
satisfacen en dinero, valores de la Sociedad o de cualquiera de sus filiales, o
cualesquiera otros valores, bienes o derechos) que una Acción Clase A y, en
consecuencia, cada Acción Clase B deberá ser tratada como una Acción Clase A en
relación con cualesquiera dividendos y otras repartos o distribuciones
satisfechas a titulares de Acciones Clase A, incluyendo en lo relativo a la
fecha de declaración y pago de tales dividendos, repartos o distribuciones.

4.       Redemption rights

4.        Derecho de rescate

4.1.    Redemption event. Each Class B Share entitles its holder to have it
redeemed as set forth in this section 4 if a tender offer for all or part of the
shares in the Company is made and settled (in whole or in part) except if
holders of Class B Shares have been entitled to participate in such offer and
have their shares acquired in such offer equally and on the same terms as
holders of Class A Shares (including, without limitation, for the same
consideration) (each such a tender offer, a “Redemption Event”).

4.1.       Supuesto de rescate. Cada Acción Clase B da derecho a su titular a
obtener su rescate conforme a lo establecido en este apartado 4 en caso de que
(cada oferta que cumpla lo que sigue, un “Supuesto de Rescate”) se formulase y
liquidase (en todo o en parte) una oferta pública de adquisición por la
totalidad o parte de las acciones de la Sociedad excepto si los titulares de
Acciones Clase B hubiesen tenido derecho a participar en esa oferta y a que sus
acciones fuesen adquiridas en esa oferta de la misma forma y en los mismos
términos que los titulares de Acciones Clase A (incluyendo, sin limitación, por
la misma contraprestación).

4.2.    Maximum number of shares of Class B Shares to be redeemed in a given
Redemption Event. Notwithstanding the foregoing, Class B Shares redeemed
following a given Redemption Event shall not represent a percentage over the
total Class B Shares in issue at the time the tender offer causing that
Redemption Event is made in excess of the percentage that the sum of Class A
Shares (i) to which the offer causing the Redemption Event is addressed;
(ii) held by the offerors in that offer; and (iii) held by persons acting in
concert with the offerors or by persons having reached an agreement relating to
the offer with the offerors represent over the total Class A Shares in issue at
the time the tender offer causing that Redemption Event is made.

In the event that due to the application of the limit referred above not all
Class B Shares in respect of which the redemption right has been exercised in
connection with a Redemption Event may be redeemed, the Class B Shares of each
holder to be redeemed shall be reduced relative to the number of Class B Shares
in respect of which such holder has exercised the redemption rights so that the
above referred limit is not exceeded.

4.2.       Máximo porcentaje de Acciones Clase B rescatadas ante un Supuesto de
Rescate. No obstante lo anterior, las Acciones Clase B rescatadas como
consecuencia de un determinado Supuesto de Rescate no podrán representar
respecto del total de Acciones Clase B en circulación al tiempo de formularse la
oferta pública de adquisición que dé lugar a ese Supuesto de Rescate de que se
trate un porcentaje superior a ese que la suma de las Acciones Clase A (i) a que
se dirija la oferta que dé lugar a ese Supuesto de Rescate, (ii) de que sean
titulares los oferentes en esa oferta y (iii) de que sean titulares las personas
que actúen en concierto con los oferentes o las personas que hayan alcanzado con
los oferentes algún acuerdo relativo a la oferta represente respecto del total
de Acciones Clase A en circulación al tiempo de formularse la oferta pública de
adquisición que dé lugar a ese Supuesto de Rescate.

En caso de que por aplicación del límite antes referido no pueda atenderse el
rescate de todas las Acciones Clase B respecto de las que en ese Supuesto de
Rescate se haya ejercitado el derecho de rescate, se reducirán las Acciones
Clase B a rescatar de cada titular de Acciones Clase B en proporción al número
de Acciones Clase B respecto de las que haya ejercido el derecho de rescate de
forma que no se exceda el referido límite.

4.3.    Redemption process. Upon the occurrence of a Redemption Event,

4.3.       Proceso de rescate. En caso de que se produzca un Supuesto de
Rescate,

(A)          Announcement: The Company shall, for informational purposes only
and within 10 days of the date on which a Redemption Event occurs, publish in
the Commercial Registry Gazette, the Spanish Stock Exchanges Gazettes and in at
least two of the newspapers with widest circulation in Barcelona an announcement
informing the holders of Class B Shares of the occurrence of a Redemption Event
and the process for the exercise of the redemption right in connection with such
Redemption Event.

(A)          Anuncio: La Sociedad deberá, a efectos informativos y en el plazo
de 10 días desde que tenga lugar un Supuesto de Rescate, publicar en el Boletín
Oficial del Registro Mercantil, los Boletines de las Bolsas de Valores españolas
y en al menos dos de los diarios de mayor circulación de Barcelona un anuncio
informando a los titulares de las Acciones Clase B de la ocurrencia de un
Supuesto de Rescate y del proceso para el ejercicio del derecho de rescate en
relación con ese Supuesto de Rescate.

(B)           Exercise by holders: Each holder of Class B Shares shall be
entitled to exercise its redemption right for 2 months from the first date of
settlement of the offer causing the Redemption Event by notifying their decision
to the Company. The Company shall ensure that the notification of exercise of
the redemption right may be made through the systems of the Sociedad de Gestión
de los Sistemas de Registro, Compensación y Liquidación de Valores, S.A.
(Iberclear).

(B)           Ejercicio por los titulares: Cada titular de Acciones Clase B
podrá ejercitar su derecho de rescate durante dos meses desde la primera fecha
de liquidación de la oferta que dé lugar al Supuesto de Rescate mediante
comunicación a la Sociedad. La Sociedad deberá asegurarse que la comunicación de
ejercicio del derecho de rescate pueda realizarse a través de los sistemas de la
Sociedad de Gestión de los Sistemas de Registro, Compensación y Liquidación de
Valores, S.A. (Iberclear).

(C)           Price: The redemption price to be paid by the Company for each
Class B Share for which the redemption right has been exercise shall be the sum
of (i) the amount in euros of the highest consideration paid in the offer
causing the Redemption Event plus (ii) interest on the amount referred to in
(i), from the date the offer causing the Redemption Event is first settled until
the date of full payment of the redemption price, at a rate equal to 1-year
Euribor plus 300 basis points.

(C)           Precio: El precio de rescate que deberá ser pagado por la Sociedad
por cada Acción Clase B respecto de la que se haya ejercido el derecho de
rescate será igual a la suma de (i) un importe en euros igual a la
contraprestación más alta pagada en la oferta que dé lugar al Supuesto de
Rescate y (ii) intereses sobre el importe referido en (i) desde la primera fecha
de liquidación de la oferta que dé lugar al Supuesto de Rescate hasta la fecha
de completo pago del precio de rescate a un tipo igual a Euribor a un año más
300 puntos básicos.

For purposes of the previous paragraph, the amount in euros corresponding to any
non-cash consideration paid in the offer causing the Redemption Event shall be
the market value of such non-cash consideration as at the date the offer causing
the Redemption Event is first settled. The calculation of such market value
shall be supported by at least two independent experts designated by the Company
from auditing firms of international repute.

A efectos del párrafo anterior, se considerará, como importe en euros respecto a
cualquier contraprestación no dineraria satisfecha en la oferta que dé lugar al
Supuesto de Rescate, su valor de mercado por referencia a la fecha de primera
liquidación de la oferta que dé lugar al Supuesto de Rescate. El cálculo de ese
valor de mercado deberá ser soportado por al menos dos expertos independientes
designados por la Sociedad de entre firmas de auditoría de prestigio
internacional.

(D)           Formalization of the Redemption. The Company shall, within 40 days
of the date on which the period for notification of the exercise of redemption
rights following a Redemption Event occurs, take all the necessary actions to
(a) effectively pay the redemption price for the Class B Shares in respect of
which the redemption right has been exercised and complete the capital reduction
required for the redemption; and (b) reflect the amendment to Article 6 of these
By-Laws deriving from the redemption. In this respect, the Directors of the
Company are hereby authorized and obligated to take all such actions, including
(a) completing the capital reduction required for the redemption; (b) the
granting of the relevant public deeds and registration with the Commercial
Registry of the changes in Article 6 of these By-Laws deriving from the
redemption of Class B Shares; (c) the formalization of the amendment of the
book-entries in the book-entry registry; (d) and the making of the relevant
filings and requests with any other persons, including the Sociedad de Gestión
de los Sistemas de Registro, Compensación y Liquidación de Valores, S.A.
(Iberclear), the Spanish Stock Exchanges, the Spanish Securities Exchange
Commission and the Commercial Registry.

(D)          Formalización del Rescate. La Sociedad deberá, en el plazo de 40
días desde finalice el período para la notificación del ejercicio del derecho de
rescate tras un Supuesto de Rescate, llevar a cabo todas las acciones necesarias
para (a) pagar el precio de rescate correspondiente a las Acciones Clase B
respecto de las que se haya ejercido el derecho de rescate y para llevar a cabo
la reducción de capital necesaria para el rescate; y (b) reflejar la
modificación del Artículo 6 de estos estatutos derivada del rescate. En este
sentido, los administradores de la Sociedad quedan autorizados y obligados a
adoptar todas aquellas actuaciones, incluyendo (a) llevar a cabo y consumar la
reducción de capital necesaria para el rescate; (b) el otorgamiento e
inscripción en el Registro Mercantil de las escrituras públicas en que se
reflejen las modificaciones del Artículo 6 de estos estatutos derivadas del
rescate de las Acciones Clase B; (c) la formalización de la modificación de las
anotaciones en cuenta ante las entidades encargadas del registro contable;
(d) la realización de las pertinentes solicitudes e instancias ante cualesquiera
otras personas, incluyendo la Sociedad de Gestión de los Sistemas de Registro,
Compensación y Liquidación de Valores, S.A. (Iberclear), las Bolsas de Valores
españolas y la Comisión Nacional del Mercado de Valores y el Registro Mercantil.

4.4.    Effect on Dividends. After a Redemption Event occurs and until the
redemption price for the Class B Shares in respect of which the redemption right
has been exercised has been paid in full, the Company shall not be able to
declare or pay any dividends nor any other distributions to its shareholders (in
each case, whether in cash, securities of the Company or any of its
subsidiaries, or any other securities, assets or properties).

4.4.       Efecto en dividendos. Desde el acaecimiento de un Supuesto de Rescate
hasta que el precio de rescate de las Acciones Clase B respecto de las que se
haya ejercido el derecho de rescate quede íntegramente satisfecho, la Sociedad
no podrá satisfacer dividendo, reparto o distribución alguna a sus accionistas
(con independencia de si esos dividendos, repartos o distribuciones se
satisfacen en dinero, valores de la Sociedad o de cualquiera de sus filiales, o
cualesquiera otros valores, bienes o derechos).

5.       Preferential liquidation rights

5.        Derecho de liquidación preferente

5.1.      Each Class B Share entitles its holder to receive, upon the winding-up
and liquidation of the Company, an amount (the “Liquidation Preference”) equal
to the sum of (i) the nominal value of such Class B Share, and (ii) the share
premium paid up for such Class B Share when it was subscribed for.

5.1.      Cada Acción Clase B da derecho a su titular a recibir, en caso de
disolución y liquidación de la Sociedad, una cantidad (la “Cuota de Liquidación
Preferente”) igual a la suma de (i) el valor nominal de la Acción Clase B, y
(ii) la prima de emisión desembolsada para la emisión de esa Acción Clase B.

5.2.    The Company shall pay the Liquidation Preference on the Class B Shares
before any amount on account of liquidation is paid on the Class A Shares.

5.2.      La Sociedad pagará la Cuota de Liquidación Preferente a las Acciones
Clase B antes de pagar importe alguno a los titulares de las Acciones Clase A
como cuota de liquidación.

5.3.    Each Class B Share entitles its holder to receive, in addition to the
Liquidation Preference, the same amount on account of liquidation as one Class A
Share.

5.3.       Cada Acción Clase B da derecho a su titular a recibir, además de la
Cuota de Liquidación Preferente, la misma cuota de liquidación que se satisfaga
respecto de una Acción Clase A.

6.       Other rights

6.        Otros derechos

6.1.    Subscription rights.

Each Class B Share entitles its holder to the same rights (including
preferential subscription right (derecho de suscripción preferente), and the
free allotment right (derecho de asignación gratuita)) as one Class A share in
connection with any issuance, granting or sale of (i) any shares in the Company,
(ii) any rights or other securities exercisable for or exchangeable or
convertible into shares in the Company or (iii) any options, warrants or other
instruments giving the right to the holder thereof to purchase, convert,
subscribe or otherwise receive any securities in the Company.

6.1.      Derechos de suscripción.

Cada Acción Clase B atribuye a su titular los mismos derechos (incluyendo el
derecho de suscripción preferente y el derecho de asignación gratuita) que una
Acción Clase A en relación con cualquier emisión, otorgamiento o entrega de
(i) cualesquiera acciones en la Sociedad, (ii) cualesquiera derechos u otros
valores que den derecho a adquirir acciones de la Sociedad o que sean canjeables
o convertibles en acciones en la Sociedad o (iii) cualesquiera opciones,
warrants u otros instrumentos que otorguen a su titular el derecho a adquirir,
convertir, suscribir o de cualquier otra forma recibir cualesquiera valores de
la Sociedad.

As exceptions to the foregoing,

(A)     the preferential subscription right and the free allotment right of the
Class B Shares shall be only over new Class B Shares, and the preferential
subscription right and the free allotment right of a Class A Share shall be only
over new Class A Shares in each capital increase which meets the following three
requirements (i) entail the issuance of Class A Shares and Class B Shares in the
same proportion as Class A Shares and Class B Shares represent over the share
capital of the Company at the time the resolution on the capital increase is
passed; (ii) grants preferential subscription rights or free allotment rights,
as applicable, to the Class B Shares over the Class B Shares being issued in the
capital increase in the same terms as preferential subscription rights or free
allotment rights, as applicable, are granted to the Class A Shares over the
Class A Shares being issued in the capital increase; and (iii) in which no other
shares or securities are issued; and

Como excepción,

(A)          el derecho de suscripción preferente y de asignación gratuita de
las Acciones Clase B tendrá sólo por objeto Acciones Clase B, y el derecho de
suscripción preferente y de asignación gratuita de las Acciones Clase A tendrá
sólo por objeto Acciones Clase A en todo aumento que cumpla los siguientes tres
requisitos (i) que suponga la emisión de Acciones Clase A y Acciones Clase B en
la misma proporción que las Acciones Clase A y Acciones Clase B representen
sobre el capital social de la Sociedad al tiempo de acordarse el aumento;
(ii) que reconozca a las Acciones Clase B un derecho de suscripción preferente o
de asignación gratuita, según corresponda, sobre las Acciones Clase B a emitir
en ese aumento en términos iguales a aquellos en que se reconozca a las Acciones
Clase A un derecho de suscripción preferente o de asignación gratuita, según
corresponda, sobre las Acciones Clase A a emitir en ese aumento y (iii) en el
que no se emitan otras acciones o valores; y

(B)      likewise, the preferential subscription right and the free allotment
right of a Class B Share shall be only over instruments giving the right to
purchase, convert, subscribe or otherwise receive Class B Shares and the
preferential subscription right and the free allotment right of a Class A Share
shall be only over instruments giving the right to purchase, convert, subscribe
or otherwise receive Class A Shares in each issuance which meets the following
three requirements (i) entail the issuance of instruments giving the right to
purchase, convert, subscribe or otherwise receive Class A Shares and instruments
giving the right to purchase, convert, subscribe or otherwise receive Class B
Shares in the same proportion as Class A Shares and Class B Shares represent
over the share capital of the Company at the time the resolution on the capital
increase is passed; (ii) grants preferential subscription rights or free
allotment rights, as applicable, to the Class B Shares over the instruments
giving the right to purchase, convert, subscribe or otherwise receive Class B
Shares being issued in such issuance in the same terms as preferential
subscription rights or free allotment rights, as applicable, are granted to the
Class A Shares over the instruments giving the right to purchase, convert,
subscribe or otherwise receive Class A Shares being issued in such issuance; and
(iii) in which no other shares or securities are issued.

(B)           del mismo modo, el derecho de suscripción preferente y de
asignación gratuita de las Acciones Clase B tendrá sólo por objeto instrumentos
que otorguen a su titular el derecho a adquirir, convertir, suscribir o de
cualquier otra forma recibir Acciones Clase B, y el derecho de suscripción
preferente y de asignación gratuita de las Acciones Clase A tendrá sólo por
objeto instrumentos que otorguen a su titular el derecho a adquirir, convertir,
suscribir o de cualquier otra forma recibir Acciones Clase A en toda emisión que
cumpla los siguientes tres requisitos (i) que suponga la emisión de instrumentos
que otorguen a su titular el derecho a adquirir, convertir, suscribir o de
cualquier otra forma recibir Acciones Clase A e instrumentos que otorguen a su
titular el derecho a adquirir, convertir, suscribir o de cualquier otra forma
recibir Acciones Clase B en la misma proporción que las Acciones Clase A y
Acciones Clase B representen sobre el capital social de la Sociedad al tiempo de
acordarse el aumento; (ii) que reconozca a las Acciones Clase B un derecho de
suscripción preferente o de asignación gratuita, según corresponda, sobre los
instrumentos que otorguen a su titular el derecho a adquirir, convertir,
suscribir o de cualquier otra forma recibir las Acciones Clase B a emitir en esa
emisión en términos iguales a aquellos en que se reconozca a las Acciones Clase
A un derecho de suscripción preferente o de asignación gratuita, según
corresponda, sobre los instrumentos que otorguen a su titular el derecho a
adquirir, convertir, suscribir o de cualquier otra forma recibir las Acciones
Clase A a emitir en esa emisión; y (iii) en la que no se emitan otras acciones o
valores.

6.2.    Separate vote at the general shareholders meeting on Extraordinary
Matters. Without prejudice and in addition to the rights provided in Article
92.3 of the Public Companies Law [Ley de Sociedades Anónimas], but also in order
to protect Class B Shares, resolutions of the Company on the following matters
(the “Extraordinary Matters”) will require, in addition to the resolution being
approved pursuant to Article 17 of these By-Laws, the approval of a majority of
Class B Shares then in issue:

6.2.      Voto separado en la junta general de accionistas respecto de Materias
Extraordinarias. Sin perjuicio de lo dispuesto en el artículo 92.3 de la Ley de
Sociedades Anónimas y de forma adicional, pero también para proteger los
derechos de las Acciones Clase B, los acuerdos de la Sociedad sobre las
siguientes materias (las “Materias Extraordinarias”) requerirán, además de su
aprobación conforme a lo dispuesto en el artículo 17 de estos estatutos, la
aprobación de la mayoría de las Acciones Clase B entonces en circulación:

(A)     Any resolution (i) authorizing the Company or any subsidiary of the
Company to repurchase or acquire any Class A Shares in the Company, except for
pro rata repurchases available equally to holders of Class B Shares on the same
terms and at the same price as offered to holders of Class A Shares
(ii) approving the redemption of any shares in the Company and any share capital
reductions (through repurchases, cancellation of shares or otherwise) other than
(a) those redemptions mandatory by law and (b) those redemptions which affect
equally Class A Shares and Class B Shares and in which each Class B is treated
equally and on the same terms as one Class A Share in such transaction;

(A)          Cualquier acuerdo (i) que autorice a la Sociedad o a cualquiera de
sus filiales a recomprar o adquirir cualesquiera Acciones Clase A de la
Sociedad, excepto para recompras a pro rata que se ofrezcan a los titulares de
las Acciones Clase B en los mismos términos y a un precio ofrecido igual que a
los titulares de Acciones Clase A o (ii) que apruebe la amortización de acciones
de la Sociedad y cualquier reducción de capital (a través de recompras,
cancelación de acciones o de cualquier otra forma) distintas de (a) las
amortizaciones obligatorias por ley y (b) las amortizaciones que afecten por
igual a las Acciones Clase A y a las Acciones Clase B, y en las que se da a cada
Acción Clase B el mismo trato y se le otorgan los mismos términos que a cada
Acción Clase A;

(B)      Any resolution approving the issuance, granting or sale (or authorizing
the Board of Directors of the Company to issue, grant or sell) (i) any shares in
the Company, (ii) any rights or other securities exercisable for or exchangeable
or convertible into shares in the Company or (iii) any options, warrants or
other instruments giving the right to the holder thereof to purchase, convert,
subscribe or otherwise receive any securities in the Company, except, for (i),
(ii) and (iii), if (A) each Class B Share is treated equally as one Class A
Share in the relevant issuance, grant or sale and, therefore, has preferential
subscription or allotment rights in the relevant issuance, grant or sale to the
same extent, if any, as a Class A Share or (B) if the issuance is made in
accordance with section 6.1;

(B)           Cualquier acuerdo aprobando la emisión, otorgamiento o entrega (o
autorizando al consejo de administración de la Sociedad para emitir, otorgar o
entregar) (i) cualesquiera acciones en la Sociedad, (ii) cualesquiera derechos u
otros valores que den derecho a adquirir acciones de la Sociedad o que sean
canjeables o convertibles en acciones en la Sociedad o (iii) cualesquiera
opciones, warrants u otros instrumentos que otorguen a su titular el derecho a
adquirir, convertir, suscribir o de cualquier otra forma recibir cualesquiera
valores de la Sociedad, excepto, en los casos (i), (ii) y (iii) anteriores, si
(A) a cada Acción Clase B se le da el mismo trato en la correspondiente emisión,
otorgamiento o entrega que a una Acción Clase A, y, por tanto, tiene, de
haberlos, los mismos derechos de preferencia (de suscripción, de adjudicación
preferente o de otro tipo) en la correspondiente emisión, otorgamiento o entrega
que una Acción Clase A o (B) la emisión se hace conforme a lo establecido en el
apartado 6.1 anterior;

(C)      Any resolution approving unconditionally or not (i) a transaction
subject to Law 3/2009 (including, without limitation, a merger, split-off,
cross-border redomiciliation or global assignment of assets and liabilities),
except if in such transaction each Class B Share is treated equally as one Class
A Share in all respects; or (ii) the dissolution or winding-up of the Company,
except where such resolution is mandatory by law;

(C)           Cualquier acuerdo aprobando incondicionalmente o no (i) una
operación sometida a la Ley 3/2009 (incluyendo, sin limitación, una fusión,
escisión, cambio de domicilio al extranjero o cesión global de activo y pasivo),
excepto si en dicha operación cada Acción Clase B es tratada de igual manera que
una Acción Clase A en todos los aspectos; o (ii) la disolución o liquidación de
la Sociedad, excepto cuando el acuerdo sea obligatorio por ley;

(D)     Any resolution for the delisting from any stock exchange of any shares
of the Company; and

(D)          Cualquier acuerdo aprobando la exclusión de cualesquiera acciones
de la Sociedad de cotización o negociación en cualquier bolsa de valores o
mercado secundario; y

(E)      Generally, any resolution and any amendment of the Company’s By-Laws
which directly or indirectly adversely affects the rights, preferences or
privileges of the Class B Shares (including any resolution that adversely
affects the Class B Shares relative to the Class A Shares or that positively
affects the Class A Shares relative to the Class B Shares, or that affects the
provisions in these By-laws relating to the Class B Shares).

(E) En general, cualquier acuerdo y cualquier modificación de los estatutos de
la Sociedad que directa o indirectamente perjudique o afecte negativamente a los
derechos, preferencias o privilegios de las Acciones Clase B (incluyendo
cualquier acuerdo que perjudique o afecte negativamente a las Acciones Clase B
en comparación con las Acciones Clase A o que beneficie o afecte positivamente a
las Acciones Clase A en comparación con las Acciones Clase B, o que afecte a las
disposiciones de estos estatutos relativas a las Acciones Clase B).

The general shareholders’ meeting has the power to decide on all matters
assigned to it by the law or these By-laws and, in particular, without
limitation to the foregoing, shall be the only corporate body or office entitled
to decide on the matters considered “Extraordinary Matters” in this Article of
the By-laws.

La junta general tiene competencia para decidir sobre todas las materias que le
hayan sido atribuidas legal o estatutariamente y, en particular, a título
enunciativo, será el único órgano social o cargo con competencia para decidir en
las materias consideradas “Materias Extraordinarias” conforme a este artículo de
estos estatutos.

6.3.    Other rights. The Class B Shares shall have the other rights provided
for them in Articles 91.2 and 92 of the Public Companies Law [Ley de Sociedades
Anónimas] and, except as set forth in this Article 6º Bis and in Articles 91.2
and 92 of the Public Companies Law [Ley de Sociedades Anónimas], each Class B
Share entitles its holder to the same rights as one Class A Share (including the
right to attend all general shareholders meetings of the Company, the right to
information on the Company and the right to challenge resolutions of the
Company).

6.3.      Otros derechos. Las Acciones Clase B tienen los demás derechos
reconocidos en los artículos 91.2 y 92 de la Ley de Sociedades Anónimas y, salvo
lo dispuesto en este Artículo 6º Bis y en los artículos 91.2 y 92 de la Ley de
Sociedades Anónimas, cada Acción Clase B atribuye a su titular los mismos
derechos que una Acción Clase A (incluyendo los derechos de asistencia a las
juntas generales de accionistas de la Sociedad, de información sobre la Sociedad
y de impugnación de acuerdos sociales).

                                                                                                                                                                                                                                    

--------------------------------------------------------------------------------



 

 

 

Annex 3 / Anexo 3
List of Grifols’Shareholders with Grifols’ Shareholders Voting Agreements /
Lista de Accionistas de Grifols con Contratos Relativos al Voto con los
Accionistas de Grifols

Shareholder / Accionista                                                 Nr.
Shares/Acciones                         %                         

Manel Jose Canivell Grifols                                              
2.478.850                                               1,16%

Jordi Canivell Grifols                                                         
2.478.845                                               1,16%

Mª Jose Canivell Grifols                                                   
2.478.355                                                1,16%

Magdalena Canivell
Grifols                                              2.477.645                                               
1,16%

Mª Josefa Grifols Lucas                                                   
2.986.092                                                1,40%

Rodellar Amsterdam Holding, B.V.                                 
12.801.837                                             6,01%

Scranton Enterprises, B.V.                                               
15.898.258                                             7,46%

Deria,
S.A.                                                                          
18.706.988                                              8,78%

Thorthol Holdings, B.V.                                                   
15.042.766                                             7,06%

*   *   *

 



                                                                                                                                                                                                                                    

--------------------------------------------------------------------------------

